Citation Nr: 0327354	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-02 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder, claimed as secondary to service-connected residuals 
of frozen feet.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from December 1941 to October 
1943.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Waco, Texas, which denied the veteran's claim of 
entitlement to service connection for a bilateral ankle 
disability secondary to residuals of frozen feet.  The 
veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC) in January 2000.  In 
February 2000 the veteran perfected his appeal, and the issue 
was subsequently certified to the Board.  Supplemental 
statements of the case (SSOCs) were provided in November 
2000, July 2001, and December 2002.

The Board notes that the veteran presented for a hearing 
before a Decision Review Officer at the RO in May 2001; a 
transcript of such is of record.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are:  
residuals of cold injury, right lower extremity, rated as10 
percent disabling; residuals, cold injury, left lower 
extremity, rated at 10 percent; neuropathy, right lower 
extremity, secondary to the cold injury residuals, rated as 
20 percent disabling; and neuropathy, left lower extremity, 
secondary to the cold injury residuals, also rated at 20 
percent.

2.  The veteran has a current bilateral ankle disability, 
diagnosed as degenerative arthritis, chronic, which was not 
manifested during the veteran's military service, or for many 
years after separation from service. 

5.  The competent and probative evidence of record is against 
a finding that the veteran's bilateral ankle disability is 
secondary to any of his service-connected disabilities.

CONCLUSION OF LAW

The veteran's bilateral degenerative arthritis of the ankles, 
first manifested many years after service, is not proximately 
due to or the result of his service-connected residuals of 
frozen feet.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

The veteran was notified of the provisions of the VCAA, the 
evidence needed to support his claim, and VA's duty to assist 
in a letter dated in April 2003.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  The veteran was also notified, by means of 
the discussions in the November 1999 rating action, the 
January 2000 SOC, and the November 2000, July 2001, and 
December 2002 SSOCs, of the applicable facts and law, and the 
reasons for the denial of his claim.  He has been informed, 
therefore, of what the evidence needs to show in order for 
his claim to be granted. 

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, although the 
April 2003 letter to the veteran did contain language 
indicative that the RO would decide the matter if no 
additional information or evidence were submitted within 30 
days, the claim has been pending since 1999, and the veteran 
and his representative have been accorded ample time for 
evidentiary submissions.  Moreover, a number of 
contemporaneous medical reports, both private and VA, are of 
record in this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert. 

II.  Factual Background

The veteran's service records are negative for any 
complaints, manifestations, or findings indicative of an 
ankle disorder, to include arthritis of the ankles.  The 
veteran suffered from bilateral frozen feet in 1943 while 
stationed in Attu Island, Alaska, for the residuals of which 
he was granted service connection by rating action in 
February 1944.  The disability rating then assigned was 10 
percent.

Following a VA medical examination which noted the veteran's 
bilateral residuals of frozen feet to be asymptomatic, an 
August 1954 rating decision reduced his disability evaluation 
to zero percent.

In August 1999, the veteran filed a claim seeking an 
increased rating for his frostbite residuals, and also 
seeking service connection for a bilateral ankle disorder, 
claimed as secondary to the service-connected disability.  
After obtaining various items of medical evidence, including 
VA examination findings, and affording the veteran a hearing 
before a Decision Review Officer, the RO has granted the 
veteran increased ratings of 10 percent for residuals, cold 
injury, right lower extremity, and 10 percent for residuals, 
cold injury, left lower extremity.  The RO has also granted 
service connection, as secondary to the cold injury 
residuals, for neuropathy, right lower extremity, rated as 20 
percent disabling, and for neuropathy, left lower extremity, 
rated at 20 percent.  The combined service-connected 
disability rating is now 50 percent.  See 38 C.F.R. § 4.25.

With regard to the veteran's claim of service connection for 
ankle disability, as secondary to the cold injury residuals, 
private medical records dated in November 1972 indicate that 
the veteran had been treated for arthritis of the ankles 
since 1968.  In May 1979 he complained of feelings of 
"knotting" in his ankles.  Physical examination at that 
time revealed thickening of soft tissues around the veteran's 
right ankle.  Thickening of the soft tissue was also noted 
around the left ankle in July 1980.  In December 1997 the 
veteran complained of bilateral ankle pain and was diagnosed 
with bilateral tarsal tunnel syndrome.  

The veteran was afforded a VA examination in October 1999.  
At that time the examiner noted the veteran's history of cold 
injury and frozen feet in service.  Employment history 
indicated he had worked for a trucking company for 31 years, 
making various deliveries.  The examiner reviewed the medical 
history in the claims file, and noted a number of clinical 
evaluations from 1947 to 1979, showing complaints of pain in 
the feet on prolonged standing or walking long distances, but 
not showing objective findings sufficient for a compensable 
rating.  More recently, in 1997, there were findings 
indicative of progressively worse complaints.  A bone scan of 
the feet and ankles had been normal; X-rays of the feet had 
demonstrated some arthritis.  He was 5'5" tall, and weighed 
204 lb.  Upon clinical evaluation, the examiner listed 
diagnoses as follows:  (1) residuals of cold injury to both 
feet, by history manifested by moderate neuropathy, including 
decrease to absent tactile sensation vibratory and position 
sensation, and (2) arthritis and tarsal tunnel syndrome 
diagnosed by a private physician.  The examiner made 
reference to current X-ray findings of the ankles and feet, 
which showed bilateral plantar spurs, vascular calcification, 
and plantar flexion of the toes, and were otherwise 
unremarkable.  

In July 2000 the veteran presented for another VA examination 
at which time the examiner diagnosed him with chronic pain.  
The examiner concluded that the veteran's ankle pain, 
previously diagnosed as tarsal tunnel syndrome, was related 
to the frozen feet that he suffered in service.  

X-rays in May 2001 revealed some minor degenerative changes 
in the veteran's ankles and feet.  The impression was of 
trophic changes, both feet and ankles.  The doctor commented 
that there was no X-ray evidence that would attribute the 
veteran's symptoms to osteoarthritis or any other orthopedic 
condition.  Therefore, he concluded that such was secondary 
to the veteran's experiences in service.  

The veteran was afforded another VA examination in March 
2002.  Physical examination revealed moderate periarticular 
thickening of both ankles, with associated tenderness to deep 
palpation.  Pertinent diagnoses were of cold injury to feet 
with associated severe neuritis of the distal legs and feet, 
chronic, severe, progressive; and degenerative arthritis of 
both ankles, chronic, progressive.  The examiner did not 
relate the cold injury residuals to the arthritis.

In October 2002 the veteran presented for another VA 
examination.  The examiner noted that the claims file was not 
available for review prior to examination.  He recounted the 
veteran's history from the cold injury in service to the 
present.  The examiner noted that the veteran obviously has 
difficulty bearing weight on his feet, and especially on 
walking.  Following clinical evaluation, the diagnosis was 
residuals of cold injury involving both lower extremities, 
with now symptoms and clinical findings of peripheral 
neuropathy with marked impairment of function.  There was no 
indication of an etiological relationship between the cold 
injury residuals and arthritis of the ankles.

In July 2003, a son of the veteran submitted additional 
evidence, consisting of statements from two private 
physicians, a specialist in general and vascular surgery and 
a specialist in pain management, dated April 2003 and June 
2003, respectively.  The former indicates that the veteran's 
main problem appears to be chronic pain due to the residuals 
of his cold injury in service.  Arterial and venous tests 
were planned to evaluate the appropriate therapeutic 
regimens, including referral to a pain management specialist.  
The second statement discussed the peripheral nerve damage 
resulting from the in-service frostbite, causing leg and foot 
pain.

III.  Legal Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be granted for disability that is 
due to service-connected disease or injury.  38 C.F.R. § 
3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448.

As discussed above, the service medical records indicate that 
the veteran was exposed to cold and wet conditions on the 
island of Attu for an extended period in 1943.  He was 
granted service connection for residuals of frozen feet in an 
RO rating decision dated in February 1944.  More recently, he 
has been granted service connection, on a secondary basis, 
for neuropathy of both lower extremities resulting from the 
frozen feet residuals, with an overall combined rating of 50 
percent..  He now claims, in addition, service connection for 
arthritis of the ankles, asserting that it is secondary to 
the service-connected disabilities.

Although the evidentiary record does indicate that the 
veteran has degenerative arthritis in both ankles, the entire 
record, which includes private as well as VA records, and 
several medical examinations, is devoid of any opinion by a 
physician that the arthritis is causally related to the 
service-connected residuals of cold injury to the feet.  Even 
the most recent submissions, statements of two private 
physicians in 2003, discussed pain due to neurological and 
circulatory problems in the feet, which conditions are 
already service connected and being compensated.  The Board 
has no doubt that the veteran is sincere in his belief that 
his ankle arthritis is related to his disability of the feet.  
However, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
as to the nature or etiology of his disease.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

We recognize that the veteran's representative, in a Hearing 
Memorandum submitted to the Board in September 2003, 
contended that the medical evidence is equivocal, and that 
the reasonable-doubt doctrine should either permit allowance 
of this claim or require a remand for yet another 
examination.  With all due respect for the representative's 
assertion, the Board believes the evidence now of record is 
sufficient to decide the issue before us, and that neither VA 
nor private doctors have related arthritis of the ankles to 
cold injury residuals.  As discussed, the most recent medical 
statements, dated April 2003 and June 2003, show continuing 
problems with the veteran's circulatory and peripheral nerve 
damage resulting from his in-service frostbite, resulting in 
leg and foot pain, but neither links ankle arthritis to those 
service-connected disabilities.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's bilateral ankle disorder, diagnosed as degenerative 
arthritis, is secondary to his service-connected residuals of 
frozen feet.  Thus, the preponderance of the evidence is 
against granting service connection, and the benefit sought 
on appeal must accordingly be denied.

ORDER

Service connection for a bilateral ankle disorder, claimed as 
secondary to service-connected frozen feet, is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



